Citation Nr: 0508169	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of claimed 
in-service head, neck and shoulder injuries, to include 
degenerative arthritis of the cervical spine and bilateral 
shoulders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which, in part, denied the 
veteran's claim of entitlement to service connection for 
residuals of a head, neck and shoulder injury.  

Matters not on appeal

In a May 2004 statement, the veteran filed for an increase 
for his service-connected prostatitis and for service 
connection claim for erectile dysfunction as secondary to the 
service-connected prostatitis.  These issues have not yet 
been addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  The medical evidence does not indicate that residuals of 
a head injury currently exist.

2.  The medical evidence of record does not indicate that a 
medical nexus exists between the veteran' service, to include 
an October 1969 motor vehicle accident, and any current 
disability, top include arthritis of the cervical spine and 
shoulders. 

CONCLUSION OF LAW

Degenerative joint disease of the cervical spine and 
bilateral shoulders was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a head, neck and shoulder injury.  Specifically, he contends 
that he injured his head, neck and shoulders in an automobile 
accident in October 1969.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's claim was initially adjudicated in November 
1999, prior to the enactment of the VCAA, by applying the 
now-obsolete well groundedness standard.  More recently, 
however, the RO applied the correct, current standard of 
review.  Thus, any deficiency in the RO's previous 
adjudication was remedied. Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will apply the current standard of 
review in adjudicating the veteran' s claim.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2000 statement of the case (SOC) and 
the December 2003 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  Additional SSOCs dated in June 2002 and May 
2004 noted the particular deficiencies in the evidence 
associated with the veteran's claim.

A letter was sent to the veteran in April 1999.  That letter 
informed the veteran that VA had received his claim for 
service-connected disability compensation.  The requested the 
veteran to submit evidence of continuous treatment for his 
claimed disability from his date of discharge to the present.  
The veteran was informed that records from a number of 
private doctors and the Owen County and St. Elizabeth medical 
centers had been requested.  

More significantly, a letter was sent to the veteran in April 
2001 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claim for service connection.  
Thus, both letters, along with the January 2000 SOC and the 
June 2002, December 2003 and May 2004 SSOCs, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2001 letter, the RO informed the veteran that if it did not 
yet have them, it would get the veteran's service medical 
records and review them to see if they show an injury or 
disease in service.  The letter also stated that the RO would 
get other military service records, if necessary, and it 
would help him get such things as "medical records, 
employment records, or records from other Federal agencies," 
but that he must provide enough information about these 
records so that they could be requested on his behalf.  The 
RO also advised him that a VA medical examination would be 
provided if it was necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2001 letter informed him that the RO would assist 
the veteran in obtaining any additional evidence that the 
veteran wished to be considered in his claim.  The letter 
indicated that the RO had received records from Drs. W. and 
P., but that Owen County Hospital and St. Elizabeth Hospital 
had not provided any records.  The letter stated the veteran 
may want to obtain these private records himself and send 
them to the RO, as it was his responsibility to "ensure 
these records are received."  Copies of VA Form 21-4142, 
Authorization to Release Information, were enclosed with the 
letter.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2001 letter asked the veteran 
to "Send information describing additional evidence or the 
evidence itself."  The Board believes that this request 
substantially complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the April 1999 and April 2001 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service connection claim, which was by rating decision 
in November 1999.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  
The General Counsel of VA has rendered an opinion that 
failure to provide VCAA notice prior to the enactment of the 
VCAA does not constitute error.  See VAOPGCPREC 7-04 [failure 
to provide VCAA notice prior to the enactment of the VCAA 
does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the April 2001 VCAA letter, and the claim was 
readjudciated with the application of the VCAA standard of 
review in subsequent SSOCs.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA and 
private treatment records.  The veteran was provided VA 
medical examination in May 2000, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted a 
physical examination and rendered appropriate diagnoses and 
opinions.  An addendum was added by the examiner in October 
2000.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual background

As indicated above, the veteran served on active duty from 
September 1967 to May 1970.  

Articles from a newspaper dated October 21, 1969 indicate 
that the veteran was involved in an automobile accident on 
October 18, 1969 and was admitted to the hospital on October 
21, 1969.  A bill from St. Elizabeth Hospital dated in 
October 1969 indicates that the veteran received X-rays of 
the cervical spine and skull.

A number of lay statements of record also indicate that the 
veteran was involved in an automobile accident in October 
1969.  F.P., in particular, stated that the veteran's 
injuries from the accident were "very extensive."

A service medical record dated in November 1969 shows that 
the veteran's neck "hurt since auto accident."  No specific 
complaints were identified, and no condition was diagnosed.  
The veteran subsequently made no complaints as to his head, 
neck or shoulders.  The veteran indicated from his report of 
medical history for his May 1970 separation examination that 
he had a history of head injury, but indicated "no" when 
asked if he ever had or currently had a painful or 'trick' 
shoulder or recurrent back pain.  Clinical evaluation 
revealed a normal spine and normal upper extremities.  No 
assessment of a head, neck or shoulder problem was made.

There are no pertinent medical records for a decade after 
separation from service.  Records from R.W., M.D. show that 
in July 1985, the veteran stated that the right side of his 
neck was tender.  He complained of a sore neck again in 
February 1987.  An August 1991 record indicated that the 
veteran had cervical spine pain off and on for years.  A 
September 1991 record noted neck pain and spasms, and an X-
ray of the cervical spine revealed mild degenerative change 
of the cervical spine.  

Records from chiropractor L.B.P., D.C. dated from August 1995 
to October 1998 show the veteran complaining of neck, 
shoulder and head pain and tenderness.  X-rays of the 
cervical spine taken in October 1998 indicate mild 
degenerative change.  Cervical degenerative joint disease was 
noted in January 1999.  The veteran filed his claim for 
service connection in January 1999.

L.B.P., D.C. submitted a statement dated in January 2000 that 
stated the veteran had moderate degenerative changes in the 
cervical spine for "over 25 years or more."  The letter 
then stated that the veteran's "condition started due to 
military service injury which was reported and treated at 
that time and has continued to aggravate this patient up to 
the present time."

The veteran presented for a VA examination in May 2000.  He 
complained of neck and bilateral shoulder stiffness, 
diminished range of motion, pain with motion and diminished 
endurance.  There was no specific weakness.  The examiner 
reviewed the veteran's claims folder and noted the single 
complaint of neck pain in service.  The veteran described the 
October 1969 motor vehicle accident and stated he developed 
persistent neck and right shoulder pain which has continued.  
He indicated that his left shoulder began bothering him over 
the past twelve years.  

Diagnoses of cervical degenerative disc disease and 
degenerative joint disease of the left shoulder with 
bilateral shoulder impingement were made.  

The examiner further stated that since no records were 
available that detailed injuries from the October 1969 
automobile accident, no nexus opinion could be made.  The 
examiner, however, submitted an addendum to his examination 
on October 2000 which stated: "it is my opinion that it is 
not likely that the residuals of the head, neck or shoulder 
are related to military service as I cannot find any medical 
documentation to corroborate injuries as having occurred in 
the service."

Records from the VA Medical Center in Cincinnati, Ohio 
include the report of a December 2000 magnetic resonance 
imaging (MRI) study which shows bilateral C4-5 spondylotic 
disc protrusion with hypertrophic spurring.  A diagnosis of 
bilateral AC joint arthritis was made in February 2001.

A March 2001 note from Dr. R.W. indicates severe degenerative 
joint disease, and neck and shoulder pain is noted in October 
2001.  A March 2002 note indicates neck and shoulder pain 
from an "injury long ago."  A July 2002 letter from Dr. 
R.W. states that the veteran was in an automobile accident in 
1969 and "he has had intermittent neck problems since that 
time and I think there is a good likelihood that the accident 
is directly related to his current neck problems."  

Analysis

The veteran seeks entitlement to service connection for a 
head, neck and shoulder injury.  As noted above, he contends 
that he was involved in an October 1969 automobile accident 
during active duty and that his current head, neck and 
shoulder problems are related to that incident.

Discussion

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of a current disability in 
regards to the veteran's neck and shoulders.  There is X-ray 
evidence of arthritis in the veteran's cervical spine and 
bilateral AC shoulder joints.  Hickson element (1) has 
therefore been met for the neck and shoulders.  

As for a head injury, there is no evidence of a current head 
disability, and that portion of the veteran's claim fails on 
this basis alone.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) [service connection presupposes a diagnosis of a 
current disease]; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) and Chelte v. Brown, 10 Vet. App. 268 (1997) 
[a "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection].  

Therefore, the remainder of the analysis will concern only 
the issue of entitlement to service connection for arthritis 
of the veteran's cervical spine and bilateral shoulders.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that arthritis was present in service or within 
one year presumptive period following separation from 
service.  Arthritis of the cervical spine was evidently first 
diagnosed in 1991.  This is two decades after his separation 
from service, well past the one-year mark for presumptive 
service connection.  Arthritis of the shoulders was diagnosed 
even later.    

With respect to in-service injury, newspaper articles 
submitted by the veteran indicate that he was involved in an 
automobile accident in October 1969 and complained of a stiff 
neck in November 1969.  Therefore, Hickson element (2) has 
arguably been met.

With respect to crucial Hickson element (3), medical nexus, 
for reasons expressed immediately below the Board finds that 
the competent medical evidence in this case shows that there 
does not exist a contributory relationship between the 
veteran's automobile accident during service and his 
degenerative arthritis.  

The VA opinion of October 2000 indicates that the veteran's 
arthritis is not related to the in-service accident.  There 
are two medical opinions in the veteran's favor, the January 
2000 statement from L.B.P. and the February 2002 statement 
from Dr. R.W.  
 
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board finds that the January 2000 opinion of L.B.P and 
the July 2002 opinion of Dr. R.W. to be deficient in several 
respects and unsupported by the medical evidence of record.  
The Board will discuss each opinion separately.

L.B.P., D.C. stated that the veteran had been experiencing 
cervical spine problems for "25 years or more."  L.B.P. 
further indicated that the veteran's degenerative changes 
were treated in service.  However, the medical evidence of 
record, to include L.B.P.'s own treatment records for the 
veteran, are contrary to these assertions.  The October 1969 
bill from St. Elizabeth Hospital indicates X-rays of the 
cervical spine were taken, but there is no indication of any 
treatment.    Furthermore, with the exception of one 
complaint of neck pain shortly after the accident, the 
veteran's service medical records are pertinently silent as 
to cervical spine or shoulder symptomatology.  In fact, the 
first mention of such symptomatology was in 1985 for the 
veteran's neck and in 1998 for the shoulders, decades after 
service.  Indeed, the veteran informed L.B.P. in June 1998 
that he had been experiencing left shoulder pain just for the 
previous two weeks.

In short, the opinion of L.B.P., D.C. is based on a 
completely unsubstantiated premise, namely that the veteran 
had neck and shoulder problems, to include arthritis, in 
service and continually thereafter.  The objective medical 
evidence does not indicate that any such problems were 
complained of or diagnosed until many years after service.

Dr. R.W. has also stated that the veteran has had 
intermittent neck problems since the October 1969 automobile 
accident.  However, Dr. R.W.'s own records indicate that the 
veteran first complained of neck pain in February 1987, 
almost two decades after service.

The January 2000 opinion of L.B.P and the July 2002 opinion 
from Dr. R.W. suffer primarily from the apparent lack of 
review of the veteran's medical records.  It appears that the 
medical history on which they based their opinions came 
essentially from the veteran's own account of the purported 
severity of his injuries in October 1969 and the alleged 
continuous symptoms after service, none of which is actually 
documented in his medical records.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) [a medical opinion that is based on 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  

The Board cannot ignore the fact that these opinions were not 
generated until after the veteran filed his claim for 
disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]. Significantly, at 
no time prior to the veteran's filing of his claim did L.B.P. 
or Dr. R.W. note an automobile accident in October 1969 as a 
potential cause for the veteran's arthritis, notwithstanding 
the fact that they each had been treating the veteran for a 
number of years.  It thus appears that the veteran introduced 
the automobile accident into his medical history at a late 
date, coincident with his claim for monetary benefits from 
VA.    

On the other hand, the October 2000 VA physician's opinion is 
based on a thorough review of the claims folder and give 
detailed reasons as to why the evidence does not support the 
idea that the veteran's arthritis is related to the October 
1969 automobile accident.  He states that he "cannot find 
any medical documentation to corroborate injuries as having 
occurred in the service," which is supported by the medical 
evidence of record.  As indicated above, there are no records 
of treatment at St. Elizabeth Hospital, but only a bill of 
services provided in October 1969.  The record indicates that 
an X-ray of the cervical spine was taken at that time, but 
the is no indication that any treatment was required.  In 
addition, the service medical records do not indicate that 
the veteran was injured to any significant degree in the 
motor vehicle accident.  Indeed, the only pertinent entry 
merely records that he complained of some neck discomfort 
since the accident.


In short, the utter lack of contemporaneous medical records, 
combined with the fact that the veteran did not seek 
treatment for neck problems for over a decade after service 
and did not mention an automobile accident as the source of 
his current complaints until after filing his claim for 
disability benefits, permits the Board to afford greater 
probative value to the October 2000 VA examiner's opinion 
that there was no connection between the veteran's service 
and his present neck and shoulder problems.  For reasons 
expressed above, the Board finds that the January 2000 
opinion from L.B.P. and the July 2002 opinion from Dr. R.W. 
do not have sufficient probative value in light of the entire 
record.  

The veteran's representative argues in a March 2005 brief 
that the statements of the veteran and other laypersons is 
sufficient to put the evidence in relative equipoise.  
However, the evidence needed in this case, medical nexus, 
cannot be provided by laypersons.  To the extent that the 
veteran himself and other lay persons such as F.P. are 
attempting to provide a nexus between the veteran's arthritis 
and his military service, their lay statements are not 
competent or probative and thus do not place the evidence in 
equipoise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  

Setting aside the matter of competence, there is also the 
matter of credibility.  
The Board observes that one person who submitted a lay 
statement, F.P., described the veteran's injuries from the 
October 1969 motor vehicle accident as "very extensive".  
The Board finds that statement to be incredible in light of 
contemporaneous evidence which suggests that the veteran did 
not seek medical treatment until several days after the 
accident; he evidently was not hospitalized; and that he 
returned to his military duties with no more than a fleeting 
complaint of neck discomfort.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) [in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole]. 

The Board also observes that with respect to the veteran 
himself, his assertions are contradictory and lacking in 
credibility.  In 1998, the veteran reported the onset of 
shoulder pain sometime in the prior two weeks.  However, 
during the May 2000 VA examination, after he filed his claim 
for VA benefits, he indicated shoulder problems for the 
previous twelve years.  In a December 2000 VA outpatient note 
the veteran said he experienced shoulder pain for 30 years 
(i.e. from approximately the time of the October 1969 auto 
accident).  The Board finds the veteran's changing 
statements, which appears to be tailored to his claim for 
benefits, to be lacking in credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

As has been discussed in the law and regulations above, 
service connection may be established if continuity of 
symptomatology is demonstrated.  However, as discussed above 
the objective medical evidence shows that the veteran did not 
complain of neck and shoulder pain, and no neck and shoulder 
disability was diagnosed, until many years after service.  To 
the extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the pertinently negative post-service medical 
evidence.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed arthritis of the neck and shoulders is not related 
to his military service, to include the October 1969 motor 
vehicle accident.  Accordingly, Hickson element (3), medical 
nexus, has not been satisfied, and the claim fails on that 
basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of claimed in-service head, neck and shoulder 
injuries, to include degenerative arthritis of the cervical 
spine and bilateral shoulders.  Therefore, despite arguments 
of the veteran's representative, the benefit of the doubt 
rule is therefore not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of claimed 
in-service head, neck and shoulder injuries, to include 
degenerative arthritis of the cervical spine and bilateral 
shoulders, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


